09-3231-cr
Staskowski v. County of Nassau

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to summary orders filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 22nd day of February, two thousand eleven.

PRESENT:

          JOSÉ A. CABRANES,
          DENNY CHIN,
                       Circuit Judges,
          PAUL A. CROTTY,
                       District Judge.*

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ANDRÉA STASKOWSKI,

                    Plaintiff-Appellant,

                    -v.-                                                                   No. 09-3231-cv

COUNTY OF NASSAU, NASSAU COMMUNITY COLLEGE,
JOHN C. OSTLING, LINDA SUSMAN, RUTH GOLDFARB,
ESTHER BOGIN, FRAN GULINELLO, JILL COHEN, JILL
BURGREEN, ANN MUTH, SEAN A. FANELLI,

                    Defendants-Appellees.



            *
              The Honorable Paul A. Crotty, of the United States District Court for the Southern District of New York,
  sitting by designation.
                                                                    1
FOR PLAINTIFF-APPELLANT:                         Andréa Staskowski, pro se, Valley Stream, NY.

FOR DEFENDANTS-APPELLEES:                        Julie A. Torrey, Ingerman Smith LLP, Hauppauge, NY.


        Appeal from a July 16, 2009 judgment of the United States District Court for the Eastern
District of New York (Sandra J. Feuerstein, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

        On December 22, 2005, plaintiff-appellant Andréa Staskowski (“plaintiff”), proceeding pro se on
appeal, filed a complaint alleging that disciplinary action taken against her by defendants-appellees
County of Nassau et al. (“defendants”) (1) infringed her federal constitutional rights to due process and
equal protection of the law, in violation of 42 U.S.C. §§ 1983, 1985, and (2) breached her contractual
rights under the collective bargaining agreement between Nassau Community College (“NCC”) and the
Nassau Community College Federation of Teachers (“NCCFT”). On July 16, 2009, the District Court
granted defendants’ motion for summary judgment and denied plaintiff’s cross-motion for summary
judgment. This appeal followed. We assume the parties’ familiarity with the remaining factual and
procedural history of the case.

                                                       (i)
         On January 31, 2011, plaintiff filed a motion for leave to file exhibits with her reply brief.
Plaintiff’s motion is denied. To the extent her exhibits are part of the District Court record, they are
already part of the record on appeal. To the extent that they are not part of the District Court record,
she fails to allege any “extraordinary circumstances” warranting enlargement of the record. See Int’l Bus.
Machs. Corp. v. Edelstein, 526 F.2d 37, 45 (2d Cir. 1975).

                                                     (ii)
         We turn now to the merits of plaintiff’s appeal. Plaintiff asserts that the District Court’s
judgment “foreclos[ed] [her] Constitutional guarantees to liberty and property rights.” We review a
district court’s grant of summary judgment de novo, construing the evidence in the record in the light
most favorable to plaintiff and drawing all inferences in plaintiff’s favor. See Jeffreys v. City of New York,
426 F.3d 549, 553 (2d Cir. 2005). Here, all of plaintiff’s claims fail as a matter of law, and, in any event,
she did not produce evidence sufficient to withstand summary judgment. For example, plaintiff argues
that she represents a “class of one” that has been treated differently from other NCC professors, in
violation of the Equal Protection Clause of the U.S. Constitution. The Supreme Court, however, has
rejected the “class of one” theory of equal protection in the public employment context. See Engquist v.
Or. Dep’t of Agric., 553 U.S. 591, 598 (2008).




                                                       2
                                               CONCLUSION
         We have considered each of plaintiff’s claims on appeal and find them to be without merit.
Plaintiff’s motion to file exhibits with her reply brief is DENIED, and the judgment of the District
Court is AFFIRMED.


                                              FOR THE COURT,
                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                   3